Citation Nr: 1630951	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  08-38 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151  for additional disability manifested by a respiratory disorder and Dressler's syndrome, as a result of cardiac surgery performed at the VA Medical Center in Indianapolis, Indiana (VAMC Indianapolis) in June 2007.


WITNESSES AT HEARING ON APPEAL

The Veteran and D. H.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151  for Dressler's syndrome (claimed as an injury to the left lung) due to coronary artery bypass grafting performed in June 2007 at VAMC Indianapolis.

The Veteran testified before a hearing officer at a July 2009 hearing at the RO. A transcript of the hearing has been associated with the file.

In January 2013, the Board remanded the respiratory issue listed above for further development.

The Board denied the claim for compensation under 38 U.S.C.A. § 1151 for Dressler's syndrome (claimed as an injury to the left lung) by way of a May 2013 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a September 2014 Memorandum Decision, the Court set aside the Board's May 2013 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In June 2015, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's June 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1. The Veteran developed Dressler's syndrome as a result of coronary artery bypass grafting at a VA medical facility in June 2007. 

2.  An additional disability manifested by a respiratory disorder did not result from the Veteran's coronary artery bypass grafting at a VA medical facility in June 2007.
 
3.  There is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part with respect to the June 2007 cardiac surgery.
 
4.  The Veteran gave his informed consent to the June 2007 cardiac surgery.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability as a residual of VA cardiac surgery have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice letters sent to the Veteran in April and May 2008 and provided additional notice in a letter sent to him in February 2013.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement identified treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  Most recently, and pursuant to the June 2015 Board remand, VA provided an adequate examination in October 2015 for the issue currently before the Board, as explained in the instant decision.  Additionally, outstanding VA treatment records and consent forms pertaining to the June 2007 surgery at issue were associated with the Veteran's claims file. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

      II. Analysis

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151.  For a claimant to qualify for such compensation, the additional disability must not be the result of the claimant's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the claimant under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R.    § 3.361.
To determine whether a claimant has additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the claimant's condition after such care, treatment, or examination is completed.

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the claimant's additional disability or death.  Merely showing that a claimant received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the claimant's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the claimant's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox. The patient may withhold or revoke his or her consent at any time.  38 C.F.R. 
§ 17.32(c).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R.      § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the record reflects the Veteran underwent coronary artery bypass grafting at a VA medical facility in June 2007.  He was discharged on June 19, 2007, without any complications.  On a follow-up appointment on June 19, 2007, he indicated that he was doing well.  He subsequently presented to emergency room on June 29, 2007, complaining of two-day history of sharp sternal and left upper chest pain, which was diagnosed as Dressler's syndrome.

The Veteran has contended that his bypass surgery took longer than the doctor originally stated; a couple of weeks following the surgery he experienced collapsed lungs and returned to the hospital; that the doctor who took X-rays after he returned informed him that his left lung must have been accidentally cut during the heart surgery, that he had multiple staples in the lung, and that this was what caused it to collapse.  See Transcript p. 2. 
Inasmuch as the diagnosis of Dressler's syndrome involves the lung, an internal organ, it is not a condition subject to lay diagnosis.  Moreover, the etiology of this condition involves complex medical issues to include whether it was caused by the June 2007 coronary artery bypass, and, if so, whether there was an element of fault on the part of VA in this surgical procedure.  Therefore, the Board finds that competent medical evidence is required in order to resolve this matter.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board observes that this claim was denied below on the basis that Dressler's syndrome was a known complication of heart surgery, and that there was no evidence of fault on the part of VA in the heart surgery.  However, no competent medical examination and/or opinion was of record at the time which explicitly supported this finding.  Therefore, the Board remanded this case in January 2013 to specifically address this matter.

The February 2013 VA examiner concluded that the Veteran developed neuropathic pain after graft harvesting from his coronary artery bypass graft in 2007; and noted that this was similar to a complex regional pain syndrome related to his harvest site which was at least as likely as not due to the irritation of the nerves.  However, the examiner also stated that neuritis, neuralgia, complex regional pain syndrome was a well-known potential complication of any surgery.  The examiner noted that when the skin is incised, where nerves are manipulated or retracted, a person's body could be caused to have an intense flare of neurogenic pain that was not caused by carelessness, negligence, lack of proper skill, error in judgment.  Rather, it was caused by a person's body and its response to surgery.  Moreover, the examiner stated that this complication is a foreseeable possibility and was less likely than not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

Pursuant to the September 2014 Memorandum Decision, the Court found that the Board erred by failing to make a determination whether the appellant had provided informed consent for the 2007 surgery.  The Court explained as follows:

In this case, although the Board noted that a veteran can establish fault on the part of VA by showing a lack of informed consent, it concluded that the appellant's June 2007 procedure was not performed in a negligent manner without any consideration of whether informed consent was provided.  See R. at 13.  The Board's failure to discuss whether VA obtained informed consent prior to performing the June 2007 surgery constitutes an inadequate statement of reasons or bases.  See Gilbert v. Derwinski, 1 Vet.App.49, 57 (1990).

Additionally, the Court found that the Board erred in relying on the February 2013 examination.  Specifically, the Court found that the February 2013 VA examination was inadequate for the purpose of adjudicating the [Veteran's] claim because it failed to adequately describe the [Veteran's] disabilities.  The Court acknowledged the [Veteran's] assertion that the 2007 VA surgery resulted in a lung disability and stated that the record contains evidence of a lung disability.  For example, the Court stated that:

The "[Veteran's] statements that his lung was cut during the 2007 surgery, that staples remained in his lung, and that post-surgery he suffers from shortness of breath are all evidence relevant to a lung disability.  The February 2013 examination report, however, did not mention the first two statements and, although it attributed the [Veteran's] shortness of breath to his heart condition, the examination did not provide a rationale to support that conclusion or to indicate if it was exclusively caused by the heart condition.  A respiratory examination request by the RO was apparently canceled, and it is unclear whether the [Veteran's] lungs were even considered, given that the examiner does not mention the [Veteran's] lungs in the examination report.  Remand is required so that the Board can obtain a medical opinion that adequately considers the appellant's claimed disability.

Accordingly, the Board remanded the matter in June 2015 to obtain a VA opinion addressing the issues presented by the Court and to obtain any consent forms completed by the Veteran prior to the June 2007 coronary artery bypass grafting.  

In September 2015, a June 2007 "Consent for Treatment/Procedure" at the Richard L. Roudebush VAMC in Indianapolis, signed by the Veteran, was associated with the Veteran's claims file.  

In October 2015, a VA opinion was obtained.  Upon review of the Veteran's claims file, the examiner determined that the Veteran's current respiratory diagnosis is chronic obstructive pulmonary disease (COPD) and that such was a pre-existing condition to the 2007 surgery and not caused or aggravated by the surgery.

The examiner continued to state:

Evidence of COPD was found in 2005 when he had chest x-ray (CXR) changes consistent with COPD. He was on an inhaler for breathing and a note stated he had smoked for 30 [plus] years.  There is no evidence in the Veteran's medical records that the COPD was worsened as a result of the bypass grafting in June 2007.  His most recent vital signs in 2015 show a normal respiratory rate and normal oxygen level in his bloodstream of 97 percent.  His lung exam in April 2015 was normal, even though he is still smoking.  In fact, on his cardiology visit of August 2014, no inhalers for breathing were even noted.  The CT scan of the chest done in October 2007 showed resolution of both the pericardial fluid and the pleural effusions.  The last CXR report found, on February 16, 2013, reports totally clear lung fields.  The Veteran has COPD, which is pre-existing to the June 2007 CABG surgery.  It is patho-physiologically improbable that COPD would be a cause of coronary artery bypass surgery.  It was not caused by the CABG surgery.  Furthermore, there is no evidence of record that the COPD was aggravated by the surgery.  Therefore, it is less likely than not (less than 50% probability) that the current respiratory condition was caused or chronically worsened by the CABG surgery in 2007.

Since there is no evidence that the current COPD was caused or chronically worsened as a result of the June 2007 procedure, there is no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  Furthermore, there is no medical evidence of any event not reasonably unforeseeable.  The Veteran signed an informed consent prior to surgery outlining multiple possible complications including infection and pneumothorax.  Regarding the Veteran's lung being 'sliced", there is no evidence in the operative report to substantiate any laceration or direct trauma to the lung during surgery.  Adverse outcomes of this type of surgery, such as pleural effusion, pneumothorax, & pericardial effusion, are all possible complications whenever the chest cavity is opened.  However, these were acute and transitory conditions that resolved without permanent respiratory impairment in this Veteran.   The Veteran fully recovered without any respiratory sequelae and from reviewing his records since the surgery, is back to his respiratory baseline.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion. See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

While the Veteran is competent to discuss his history and observable symptomatology, he does not possess the requisite skill or training to address more complex medical questions such as etiology or causation for his present disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Here, distinguishing one condition from another, and determining the cause of a condition where more than one cause is possible and the cause is not obvious or within common knowledge, are complex matters that cannot be competently addressed by someone without medical expertise.  The record does not show that the Veteran has such expertise.  

With regard to the Veteran's Dressler's syndrome, the February 2013 VA examiner was aware of the Veteran's relevant medical history from examination of the Veteran and review of the VA claims folder.  Moreover, the examiner referred to the Veteran's contentions that there was fault on the part of VA in the June 2007 surgical procedure resulting in the claimed disability.  The Board further notes that the examiner's opinion did not contain any equivocal or speculative language, and that the opinion was supported by stated rationale.  Specifically, that this was a common and foreseeable consequence of any surgical procedure, and that there was no evidence of fault on the part of VA with this procedure.  As already noted, no competent medical evidence is of record which specifically refutes the February 2013 VA examiner's opinion, nor has any prejudice been identified therein.

The Board acknowledges that the Veteran expressed concern in a January 2013 statement that the action paragraphs of the Board's remand in this case referred to the surgical procedure as having occurred in June 2009 as opposed to June 2007.   The Board acknowledges that there was such a typographical error.  Although the Veteran did undergo a new procedure in June 2009, that procedure is not the subject of this appeal.  However, the February 2013 VA examiner noted the accurate date of June 2007 for the coronary artery bypass graft that is the subject of this appeal.  As such, there is no prejudice to the Veteran in the medical opinion from this typo in the Board's remand.

The Board also notes that, despite the Veteran's contentions, chest X-rays conducted in June 2007, July 2007, March 2008, as well as, CT scans in June 2007, October 2007, and March 2008 do not contain evidence of a cut to the lung or multiple staples therein.  There are references to surgical clips from the coronary artery bypass graft itself.

In view of the foregoing, the Board finds that the Veteran developed Dressler's syndrome as a result of coronary artery bypass grafting at a VA medical facility in June 2007.  However, the preponderance of the competent medical evidence reflects that Dressler's syndrome was a reasonably foreseeable consequence of the June 2007 surgical procedure, and was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.  Moreover, the Veteran gave his informed consent to the coronary artery bypass grafting procedure.  The record includes a June 2007 "Consent for Treatment/Procedure" at the Richard L. Roudebush VAMC, signed by the Veteran and the treating physician, in which the Veteran indicated he understood the nature of the proposed procedure, attendant risks involved, and expected results.  As Dressler's syndrome was a reasonably foreseeable consequence of coronary artery bypass grafting surgery, the Board further finds such is the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 and cannot form the basis for a claim for compensation under 38 U.S.C. § 1151.  38 C.F.R. § 3.361(d)(2).  

Similarly, with regard to the Veteran's respiratory disorder of COPD, the October 2015 VA examiner explained that this condition is a pre-existing condition to the 2007 surgery and not caused or aggravated by the surgery.  Evidence of COPD was found in 2005 when he had CXR changes consistent with COPD.  He was on an inhaler for breathing and a note stated he had smoked for over 30 years.  There is no evidence in the Veteran's medical records that the COPD was worsened as a result of the bypass grafting June 2007.  The VA examiner's findings and conclusion were supported by numerous medical treatment records.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's COPD is the result of the June 2007 coronary artery bypassing surgery.  As such, causation has not been established under 38 U.S.C. § 1151 with respect to the Veteran's present respiratory disorder.

As discussed above, the Board further finds there is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part with respect to the June 2007 coronary artery bypassing surgery.  Further, the Veteran gave his informed consent to this procedure.

Ultimately, the preponderance of evidence indicates that the Veteran developed Dressler's syndrome as a result of coronary artery bypass grafting at a VA medical facility in June 2007.  However, there is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part with respect to the June 2007 coronary artery bypass surgery.  Similarly, the preponderance of evidence indicates that the Veteran does not have a current respiratory disorder, to include COPD, that was caused or chronically worsened as a result of the June 2007 procedure.  Moreover, there is no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  There is no medical evidence of any current respiratory disorder caused by an event not reasonably foreseeable.  Again, the Veteran signed an informed consent form prior to surgery outlining multiple possible complications including infection and pneumothorax.

As the elements of claim for compensation under 38 U.S.C. § 1151 have not been met, the Veteran's claim must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a respiratory disorder and Dressler's syndrome, as a result of cardiac surgery performed at the VAMC Indianapolis in June 2007 is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


